Exhibit 99.1 Burlington Stores, Inc. Announces Fourth Quarter and Fiscal 2016 Results Introduces Fiscal Year 2017 Outlook For the Fiscal 2016 Fourth Quarter vs. the Fiscal 2015 Fourth Quarter: • On a GAAP basis, net sales rose 9.4%, net income increased 27.1%, diluted net income per share increased 31.1% to $1.77 and merchandise inventories decreased 10% • On a non-GAAP basis o Comparable store sales increased 4.6% o Adjusted Net Income per Share increased 19.5% to $1.78 and Adjusted EBITDA increased 13.5% to $254.9 million o Comparable store inventory decreased 9% For the Fiscal 2016 Year vs. the Fiscal 2015 Year: • On a GAAP basis, net sales increased 9.2%, net income increased 43.5% and diluted net income per share rose 51.3% to $3.01 • On a non-GAAP basis, o Comparable store sales increased 4.5% o Adjusted Net Income per Share increased 40.3% to $3.24 o Adjusted EBITDA margin expanded 100 basis points
